Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such 40 or more functionalities.  It is noted that in the specification as filed actually discloses acrylate material having 40 – 80 functionalities.  Thus, the range of 40 or more, which has a sub-range exceeding 80 functionalities, is not considered to have written description support.
As claims 4-14 and 17-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 4-14 and 17-20 are also held to be rejected.
		
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains two issues of indefiniteness.  First, the word “type” in the limitation “monomolecular type” renders the otherwise definite limitation of monomolecular indefinite; see
Next, it is not clear if the requirement of “having a (meth)acrylate-based functional group with 40 or more functionalities” applies to each of the three types of polymers listed or just to the last polymer listed.  For prior art rejection below, the limitation in question is presumed to apply to each of the three types of polymers listed.
As claims 4-14 and 17-20 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 4-14 and 17-20 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It is noted that the claimed polyurethane-based polymer is interpreted according to its broadest reasonable interpretation, which is considered to be any urethane (meth)acrylate oligomer.  This interpretation is supported by, inter alia, Applicant’s own 
Claims 1, 3-10, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0258481 A1 (“Fukuda”) in view of U.S. 2014/0044891 A1 (“Shibata”) as evidenced by Product Datasheets on Cosmoshine A4100 and Cosmoshine A4300 (both from Toyobo), U.S. 2009/0009863 A1 (“Nakamura”), and U.S. 2006/0182945 A1 (“Yoneyama”).  
Considering claim 1, Fukuda discloses an antiglare laminate comprising a substrate, an antiglare layer, and a low refractive index film in the order as listed (Fukuda clm. 10).  Specifically, Fukuda discloses that the antiglare layer is formed by curing a composition comprising resin particles having particle size of 1.0 – 3.0 microns and curable compounds having at least two curable functional groups (id. ¶ 0018), wherein the antiglare layer may additionally include silica particles having particle size less than 0.2 microns (id. ¶ 0097 and 0098).  Fukuda is analogous, for being directed to the field of endeavor of the instant application (antiglare films).  The curable compound, resin particles, and silica particles respectively maps onto the claimed polyfunctional polymerizable acrylate, the organic fine particles, and the inorganic fine particles.  
Fukuda discloses that the refractive index of the resin particles differ by no more than 0.05 relative to the refractive index of the cured polymeric binder (Fukuda ¶ 0028); thus, Fukuda is considered to have addressed the limitation re: difference in refractive index of the binder compared to that of the organic particles.  As the organic particles per se has refractive index of 1.45-1.59.  Silica is known to have refractive index of 1.45-1.46 (¶ 0037 of Yoneyama); therefore, Fukuda is also considered to have addressed the limitation re: difference in refractive index of the binder compared to that of the inorganic particles. 
Fukuda further discloses that the surface of the antiglare layer exhibits 20o gloss of 25-70% and 60o gloss of 80-90% (id. ¶ 0163).  The former overlaps the claimed range while the latter falls within the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  
Regarding the substrate, Fukuda discloses that it may be a PET film, in particular Cosmoshine A4100 and A4300 from Toyobo (Fukuda ¶ 0113 and 0149).  It is hereby noted that Cosmoshine A4100 is commercially available at thicknesses of 50, 100, 125, and 188 µm (Product Data Sheet on A4100), and that Cosmoshine A4300 is commercially available at thicknesses of 38, 50, 75, 100, 125, 188, and 250 µm (Product Data Sheet on A4300).  The usage of PET film having thicknesses of 100, 125, or 188 µm would read on the limitation re: PET-based film having thickness of 100 to 200 µm.  Examiner further notes that though it might appear that Fukuda states the thickness of the transparent support to be 20 – 70 µm (Fukuda ¶ 0112), upon closer inspection, this range appears to be applicable solely to the case when the transparent support is a cellulose acylate film and is not applicable to all transparent supports.  Specifically, it is noted id. ¶ 0113); however, Fukuda discloses that the thickness of poly(meth)acrylic resin film to be 5 to 200 µm (id. ¶ 0147), which is clearly different from the thickness range disclosed in ¶ 0112 of Fukuda.  On the other hand, the thickness of cellulose acylate film is disclosed to be 20 – 70 µm, 20 – 60 µm, or 30 – 60 µm (id. ¶ 0112), which are in line with the range of 20 – 70 µm in ¶ 0112 of Fukuda.  Therefore, thickness of transparent supports made of a material other than cellulose acylate is not considered to be bound by the range of 20 – 70 µm, and commonly known thickness ranges of these other materials (e.g. 100, 125, or 188 µm in the case of PET) are considered to be suggested.  
Fukuda discloses that the curable compound may include a mixture of multifunctional acrylates.  In its broader teachings, Fukuda discloses that various monomers having two or more acrylate groups and various acrylate oligomers can be used (id. ¶ 0042-0045); and in one of its preferred embodiments, Fukuda discloses the use of a polyfunctional (meth)acrylate having 5 to 10 functional groups with a (meth)acrylate monomer having 1 to 4 functional groups (id. ¶ 0052).  Thus, it may be concluded that Fukuda at least suggests using a mixture of various acrylates having different respective number of functional groups.  However, Fukuda does not teach the usage of an urethane (meth)acrylate oligomer having more than 40 functional groups in tandem with a multifunctional (meth)acrylate.
Shibata teaches a resin composition for a hard coating layer that may additionally exhibit antiglare properties, wherein the resin composition includes compound (A) in the form of urethane (meth)acrylate oligomer having 20 – 100 (acrylate) functional groups Specifically, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have formed the antiglare layer of Fukuda using a curable (meth)acrylate composition containing both (meth)acrylates listed in ¶ 0042 of Fukuda and urethane (meth)acrylate oligomers having 20 – 100 (acrylate) functional groups (which fall within disclosure of ¶ 0043 – 0045 of Fukuda), as Shibata teaches that usage of both types of (meth)acrylates to form an antiglare layer is known, and as Shibata further teaches that utilization of (meth)acrylate oligomers having 20 – 100 (acrylate) functional groups improves scratch resistance (Shibata ¶ 0079).  It is hereby noted that the range of 20 – 100 overlaps the range of 40 or more as recited.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference.  Fukuda in view of Shibata therefore renders obvious claim 1.
Considering claim 4, as discussed in ¶ 15 above, the polymeric binder has refractive index of 1.45 to 1.59, which overlaps the claimed range.
Considering claim 5, Fukuda discloses the usage of PMMA based resin particles (Fukuda ¶ 0031).
Considering claim 6, Fukuda discloses that the resin particles have refractive index of 1.50 - 1.54 and diameter of 1.0 – 3.0 µm (id. ¶ 0021 and 0029).
Considering claims 7-8, as discussed above, the inorganic fine particles may be silica, which has refractive index of 1.45-1.46.  Furthermore, the inorganic particles have particle size of 0.2 µm or less (id. ¶ 0097 and 0098).
Considering claim 9, Fukuda discloses that the organic particles may be contained at 1.0 – 6.0 wt% inorganic particle may be contained at 3 – 90 wt% (id. ¶ 0035 and ¶ 0100).  These overlap the claimed ranges.
Considering claim 10, Fukuda discloses that the antiglare layer has thickness of 3 – 10 µm (id. ¶ 0018).
Considering claims 13-14, Fukuda discloses that the low refractive index layer has refractive index of 1.30 – 1.40 (id. ¶ 0165), which is within the claimed range.  Fukuda further discloses that the low refractive index layer is cured from a composition containing hollow silica (id. ¶ 0174) and polymerizable acrylates such as those used for the antiglare layer (id. ¶ 0171), which may be cured via light radiation.  Fukuda further discloses that the layer has thickness of 50 to 200 µm, which means that a subportion thereof has thickness of 1-300 nm.
Considering claim 17, Fukuda discloses that the antiglare laminate may be used in a display device (id. ¶ 0201).
Considering claim 18, Fukuda discloses that the antiglare laminate has haze of 5.0% or less (id.
Considering claim 19, Fukuda discloses that the inclusion of particles in the low refractive index layer imparts scratch resistance to the overall laminate (id. ¶ 0176).
Considering claim 20, the ranges in ¶ 0163 also overlaps the ranges recited in claim 20.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda and Shibata, as applied to claim 1 above, and further in view of U.S. 2014/0184994 A1 (“Kuroda”).
Considering claims 11 and 12, Fukuda as discussed above is silent regarding the inclusion of a primer layer.
However, the provision of a primer layer to an optical laminate in known in the art.  Kuroda teaches an antiglare laminate comprising a PET substrate, a primer layer, and an optical functional layer in the order as listed, wherein the optical functional layer is a hard coat layer that may have antiglare properties (Kuroda ¶ 0076, 0096, and 0123).  Kuroda teaches that the primer layer has thickness of 65-125 nm, wherein the refractive index of the primer layer is greater than that of the optical functional layer but less than that of one of the refractive indices of the substrate (id. ¶ 0126).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included a primer layer in the antiglare laminate of Fukuda in order to improve adhesion between the polyester substrate and the optical functional layer (id. ¶ 0124).  Furthermore, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have selected the thickness and relative refractive index (as taught in Kuroda), as Kuroda teaches that this particular combination decreases intensity of optical interference (id. ¶ 0129).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of copending Application No. 16/337,140 (reference application) in view of Shibata. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘140 Application recites gloss values that respectively render obvious the values recited in claim 1, except for that concerning the curable (meth)acrylate composition forming the antiglare layer.  However, as discussed in the prior art rejection above, the usage of both a urethane (meth)acrylate oligomer having 20 – 100 functionalities and a multifunctional low molecular weight (meth)acrylate to form an antiglare layer is known, per the teachings of Shibata.  Furthermore, the ‘140 Application recites an antiglare layer and low refractive index layer having compositions substantially similar to those recited in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments with respect to all prior art rejections relying upon at least the reference Fukuda (pg. 7 ¶ 3+ of response filed 24 March 2021, henceforth “Response”) have been fully considered.  In view of the amendments to claim 1, the 35 U.S.C. 103 rejections as set forth in the Final Office Action of 24 December 2020 have been withdrawn.  New lines of rejection have been instated, with the reference Shibata utilized to address the newly added limitations.  
Applicant's arguments with respect to all prior art rejections relying upon at least the reference Nagahama (pg. 14 ¶ 1+ of Response) have been fully considered.  In view of the amendments to claim 1, these rejections over at least Nagahama have been withdrawn.  
Applicant's arguments with respect to double patenting rejection of claims 1-14 over U.S. 16/337,140 (pg. 13 ¶ 1+ of “Response”) have been fully considered, but they are not persuasive, because Applicant has improperly assumed the truth of the antecedent of the portion of MPEP section cited.  Specifically, as the double patenting rejection is not the sole rejection remaining, it is not proper to point to the consequent of the aforementioned MPEP section.

Concluding Remarks 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781